internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-100853-02 date date in re legend parent company exchange rule a industry services instruments state x country y tax_year plr-100853-02 date date a b c d e f dear this is in reply to a letter dated date in which rulings are requested with regard to certain federal_income_tax consequences of proposed activities involving the above taxpayers the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process the material information is summarized below parent a state x corporation is a holding_company with subsidiaries primarily engaged in the industry the stock of parent is publicly traded on the exchange parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the group company is a state x corporation that is a member of the group company engages in the industry by providing services company’s authorized capital stock consists of a shares of common_stock having a par_value of dollar_figureb per share and c shares of preferred_stock as of date company had outstanding d shares of its authorized common_stock which includes e shares of its country y subsidiary that are exchangeable into shares of company common_stock and f shares of its authorized preferred_stock both parent and company regularly compute their federal_income_tax liability using an accrual_method of accounting and parent files the group’s consolidated federal_income_tax return on a tax_year basis the management of parent determined that it will further the business of parent and company to facilitate the use of option strategies based upon the price of parent common_stock by company’s customers company received a letter relating to rule a plr-100853-02 dated date from exchange the letter granting company permission to trade in parent stock and to enter into certain designated option strategies involving parent stock on an unsolicited basis company proposes to sell a put option on parent stock to a client and acquire a put option on parent stock from a third party with the terms of such option contracts allowing either for physical or cash settlement the proposed option company and parent make the following representations i ii iii iv v vi company’s activities with respect to the proposed option will be limited by exchange procedures company is a dealer_in_securities including the proposed option for purposes of sec_475 of the internal_revenue_code_of_1986 as amended the code company will not take the position that the proposed option or parent stock is held for investment or as a hedge with respect to either a security to which sec_475 does not apply or a position right to income or a liability which is not a security in the hands of company company’s tax basis in the proposed option and parent stock will not be adjusted by reference to the basis of any property or by reference to income gain deduction or loss from other_property neither company parent nor any other member of the group has structured or engaged in any transaction while a member of the group or in anticipation of becoming a member of the group during the current taxable_year or in any taxable_year within the preceding taxable years that is open for assessment under sec_6501 with a principal purpose of avoiding gain or creating loss on parent stock or a position in parent stock subject_to sec_475 the conduct of company with respect to the proposed option will be similar to company’s conduct with respect to options on the stock of corporations other than parent except as required to satisfy rule a the letter and other applicable securities laws regulations pronouncements and judicial rulings each as amended from time to time sec_1_1502-13 provides that if a member m of a consolidated_group recognizes a loss directly or indirectly with respect to the stock of its common parent p the loss will be permanently disallowed and will not reduce m’s earnings_and_profits sec_1_1502-13 provides that sec_1_1502-13 does not apply to plr-100853-02 any loss from p stock held by m if m regularly trades in p stock of the same class with customers in the ordinary course of its business as a dealer the gain_or_loss on the share is taken into account pursuant to sec_475 and certain other requirements are met sec_1_1502-13 provides that the principles of sec_1_1502-13 with appropriate adjustments apply to positions in p stock to the extent that p’s gain_or_loss from an equivalent position would not be recognized under sec_1032 based solely on the information submitted and the representations set forth above we hold as follows in the case of the proposed option company meets the requirements of sec_1_1502-13 for the exception to the general_rule of sec_1 f i sec_1_1502-13 and iv does not disallow company’s recognized losses with respect to the proposed option including i the written put option and ii the acquired put option in both the case of cash or physical settlement of the proposed option and does not prevent such losses from reducing company’s earnings_and_profits no opinion is expressed about the tax treatment of the above mentioned transactions under any other provision of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the above transactions that are not specifically covered in the above rulings a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transactions covered by this ruling letter are consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours charles whedbee senior technician reviewer branch office of associate chief_counsel corporate
